Citation Nr: 1312271	
Decision Date: 04/12/13    Archive Date: 04/19/13

DOCKET NO.  09-24 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to increases in the "staged" ratings assigned for bilateral tinea pedis/epidermophytosis, with onychomycosis (currently 0 percent prior to April 10, 2012 and 10 percent from that date).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from May 1953 to May 1955.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Providence, Rhode Island Department of Veterans Affairs (VA) Regional Office (RO) which denied a compensable rating for his foot skin disability.  In January 2012, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  In March 2012, the case was remanded for additional development.  A September 2012 rating decision increased the rating to 10 percent, effective April 10, 2012.  As that increase is less than the maximum under the schedular criteria, the matter remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  The issue is characterized to reflect that "staged" ratings are assigned, and that both "stages" are for consideration.  In February 2013, the case was remanded again for additional development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

While the notice provisions of the VCAA appear to be satisfied, a review the record found that further development is necessary for VA to satisfy its duty to assist the Veteran in the development of his claim. 

 The March 2013 VA examiner stated that Computerized Patient Record System (CPRS) and VISTA web records (which are not associated with the claims file or in Virtual VA (VA's electronic data storage system)) were viewed electronically.  She stated that review of dermatology notes and podiatry notes in CPRS confirmed diagnoses of tinea pedis and onychomycosis.  She noted that CPRS and VISTA web records were not included in the claims file.  As the Board does not have access to such records (and they are constructively of record), copies must be secured and associated with either the claims file or the Virtual VA record.  The VA examiner also stated that a Dr. B had been treating the Veteran's tinea pedis and onychomycosis, and that the Veteran had been provided medication that was ineffective.  Records of such treatment are not associated with the claims file or in Virtual VA. 

The Veteran is advised that a governing regulation provides that when evidence (to include identifying information and releases for private treatment records) sought in connection with a claim for VA benefits is not received within a year following the request, the claim is to be considered abandoned.  38 C.F.R. § 3.158(a).

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO should secure for the record copies of the complete CPRS and VISTA web records reviewed by the March 2013 VA examiner, and any updated such records.  The records secured should specifically include the reports of the Veteran's treatment by Dr. B.(mentioned in the VA examination report).   If Dr. B. is not a VA provider, the Veteran must assist in the development by providing the necessary authorization for VA to secure such records.   

2.  The RO should then review the record, arrange for any further development suggested by the additional records received (e.g., if they present a disability picture inconsistent with what was found on VA examination, arrange for another VA examination to reconcile the conflict, and re-adjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

